Citation Nr: 0515398	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  00-18 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right toe fungus.

4.  Entitlement to service connection for bilateral arthritis 
of the knees.

5.  Entitlement to service connection for floaters of the 
eyes.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1958 to May 
1961 and from November 1980 to October 1981.  The veteran 
retired from the Army National Guard in November 1999.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 decision by the Nashville, Tennessee, 
VA Regional Office (RO).  The veteran testified before a 
Board hearing at the RO in August 2003.  The Board remanded 
this case in June 2004 for further development.  It appears 
the further development has been completed and the case is 
again before the Board.

The veteran initially appealed the issue of service 
connection for bilateral foot problem in conjunction with his 
right toe fungus.  Service connection for peripheral 
neuropathy, right and left feet with calcaneal spurs (which 
encompassed the veteran's foot pain) was granted by a 
February 2005 decision.  Accordingly, the issue of bilateral 
foot disability is no longer before the Board.  


FINDINGS OF FACT

1.  The veteran's current hearing loss disability is causally 
related to noise exposure during active military service.

2.  The veteran's current tinnitus is causally related to 
noise exposure during active military service.

3.  Right toe fungus was not manifested during the veteran's 
active military service or for many years thereafter, nor is 
right toe fungus otherwise related to such service. 

4.  There is no medical diagnosis of current, chronic 
bilateral knee disability, to include arthritis.      

5.  Floaters of the eyes were not manifested during the 
veteran's active military service or for many years 
thereafter, nor are floaters of the eyes otherwise related to 
such service or to any injury during service.   


CONCLUSIONS OF LAW

1.  Hearing loss disability was incurred in the veteran's 
active military service.  38 U.S.C.A. §§ 101(24), 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2004). 

2.  Tinnitus was incurred in the veteran's active military 
service.  38 U.S.C.A. §§ 101(24), 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).

3.  Right toe fungus was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004). 

4.  Bilateral arthritis of the knees was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).     

5.  Floaters of the eyes were not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the March 2003 
RO letter have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the RO letter the appellant was advised 
of the types of evidence VA would assist in obtaining as well 
as the appellant's own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board also notes that the March 2003 VCAA letter 
implicitly notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

In this case, the RO's decision to deny the claim in July 
2000 came before passage of the VCAA in late 2000.  No 
notification could, therefore, have been given prior to the 
RO's decision.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the March 2003 RO letter 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  The veteran was asked about any 
additional evidence during his Board hearing.  The veteran 
was also given another VA examination to develop more 
evidence.  Under these circumstances, the Board finds that 
all notification and development action needed to render a 
fair decision on this claim have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, VA 
medical records, and VA examinations with opinions.  Since 
the appellant was afforded a VA examination with opinion in 
connection with his claims, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  The RO also requested the 
veteran's complete Army National Guard records, and the 
service personnel records are part of the file.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under these circumstances of this particular case, 
no further action is necessary to assist the appellant with 
these issues.

Criteria and Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).

Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).   

Instead, as noted by the United States Court of Appeals for 
Veterans Claims (Court):
[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post-service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.
Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Service personnel records document that the veteran played 
trumpet in Army bands both on active duty and in the National 
Guard.  The veteran contends that his hearing loss was caused 
by his noise exposure both on active duty and in the National 
Guard.  

Service medical records from the active duty period June 1958 
to May 1961 are negative for treatment of hearing loss.  The 
veteran received an audiological examination in January 1980 
and in July 1980, prior to his second time on active duty.  
On both occasions the veteran test's results were normal.  
The veteran indicated on his January 1980 Report of Medical 
History that he did not have hearing loss.  The veteran was 
given another audiological examination in January 1988 and he 
tested 40 decibels for the 4000 frequency on both his left 
and right ear.  

On the authorized audiological evaluation in June 1992, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
15
45
LEFT
0
0
0
50
35

On the authorized audiological evaluation in August 1995, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
30
50
LEFT
0
5
0
55
55

On the authorized audiological evaluation in June 1999, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
45
50
LEFT
30
25
25
75
65

There are no service medical records reflecting treatment for 
hearing loss during the veteran's service in the National 
Guard.  The veteran did indicate that he had hearing loss on 
his June 1999 Report of Medical History.

The veteran received a VA audiological examination in June 
2004.  On the authorized audiological evaluation in June 
2004, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
60
65
LEFT
10
10
20
60
65

The average pure tone for the right ear was 42 1/2 and the 
average pure tone for the left ear was 38.8.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and of 92 percent in the left ear.  The 
audiologist diagnosed bilateral moderately severe recovering 
to mild high frequency sensorineural hearing loss in the left 
ear and a moderately severe to moderate high frequency 
sensorineural hearing loss in the right ear.  The audiologist 
opined that the veteran's hearing loss over time was 
"possibly consistent with noise exposure."  The audiologist 
found that "it would seem as likely as not that the hearing 
loss was the result of his military duty."    

As the June 2004 audiologist was not clear about whether the 
veteran's hearing loss was related to active service, the RO 
sought to obtain clarification.  In February 2005 another 
audiologist reviewed the file and opined that "because the 
patient reports that the onset of the hearing loss occurred 
following his active duty and because there are no 
audiometrics available with regard to the patient's hearing 
loss while he was in the military, it would seem less than 
likely that the hearing loss that the patient now has was the 
result of this military duty."  The February 2005 
audiologist did not exam the veteran.

Based on the evidence of record the veteran's hearing loss 
under 38 C.F.R. § 3.385 was first documented in January 1988.  
The June 2004 audiologist indicated that the veteran's 
hearing loss could be related to his noise exposure during 
military service, whereas the February 2005 examiner took a 
contrary view.  However, the February 2005 audiologist seemed 
to base his opinion on the lack of medical evidence of 
hearing loss for several years and not the possibility of 
noise exposure.  Even assuming that the veteran's hearing 
loss is not related to any active duty service, the veteran 
may recover for injuries suffered on active duty for training 
or inactive duty training.  See 38 C.F.R. § 3.6 (a) & (d).  
Acoustic trauma brought on by exposure to loud noises which 
causes hearing loss can be such an injury.  Giving the 
veteran the benefit of the doubt under 38 C.F.R. § 5107(b), 
the Board finds that the veteran's hearing loss is related to 
acoustic trauma as part of his duties over the years both in 
active duty as well as periods of active duty for training 
and/or inactive duty training.  The Board views acoustic 
trauma as an injury and, as such, service connection is 
permitted under 38 U.S.C.A. § 101(24) regardless of the type 
of service.  In sum, the Board finds that service and service 
connection for bilateral hearing loss is warranted.

Tinnitus

Service medical records, including during National Guard 
service, are negative for the diagnosis or treatment for 
tinnitus.  Likewise, there is no evidence of treatment for 
ringing in the ears.  The veteran claims that his tinnitus 
was caused by noise exposure both in active duty service and 
in service for the National Guard.  As noted above, the 
veteran was a trumpet player throughout his service.  

The June 2004 VA examiner diagnosed bilateral tinnitus.  The 
June 2004 examiner found that it was as likely as not that 
the veteran's tinnitus was related to his military service.  
Another opinion by an audiologist in February 2005 indicated 
that it was less likely that the tinnitus was related to his 
military service.  The February 2005 audiologist based his 
opinion on the time between active service and the onset of 
hearing loss and tinnitus symptoms.  The veteran reported 
hearing ringing in his ears around 1999.     
    
As mentioned above, acoustic trauma is considered an injury 
for which service connection is available even for inactive 
training.  The veteran was a trumpet player throughout his 
National Guard service.  The June 2004 VA examiner stated 
that the veteran's noise exposure could have caused his 
hearing problems.  Again, giving the veteran the benefit of 
the doubt under 38 C.F.R. § 5107(b), the Board finds that 
tinnitus is related to acoustic trauma during service and the 
veteran is entitled to service connection. 

Right Toe Fungus

Service medical records are negative for right foot fungus, 
including during periods of training with the National Guard.  
Service medical records do document bilateral foot pain for 
which the veteran was granted service connection for 
peripheral neuropathy, right and left feet with calcaneal 
spurs.

The June 2004 VA examination reflected fungus on right second 
toe and evidence of early fungus infection on other right 
toes.  The examiner noted that the veteran's toe fungus was 
not responsive to Lamisil therapy.  

There is no evidence of a link between the veteran's right 
toe fungus and service.  The medical evidence of record 
indicates that the veteran developed this fungus several 
years after his military service.  Since there is no 
connection to service, the veteran is not entitled to service 
connection for his right toe fungus. 
 
Bilateral Arthritis of the Knees

Service medical records show treatment for left knee pain in 
May 1989.  The record recorded that the veteran was treated 
by a chiropractor and diagnosed with degenerative arthritis.  
It appears from the record that this was history provided by 
the veteran.  

The veteran underwent a VA examination in June 2004 for his 
knees and an X-ray was taken.  The examiner examined both 
knees and found knee flexion to 120 degrees for the left and 
140 degrees for the right and extension to -10 degrees on 
left and 0 degrees on right.  The examiner found no evidence 
for erythema, edema, or joint effusion.  The examiner found 
mediolateral and collateral ligaments were intact and the 
anterior/posterior drawer tests were negative for both knees.  
The examiner found that it did "appear to be a gross 
deformity of the left knee, which probably includes 
spurring."  However, the X-ray revealed normal radiographic 
appearance of both knees without fracture or significant 
degenerative change."  The examiner failed to diagnose any 
disability other than knee pain of uncertain etiology.  The 
examiner noted that the "X-rays demonstrate no evidence for 
OA (osteoarthritis)."
      
When a claim is filed for entitlement to service connection, 
there must be an initial finding of a current chronic 
disability.  Without a current disability there cannot be a 
service-connected disability.  See 38 C.F.R. § 3.303(a).  
While the VA examiner duly noted the veteran's pain, the 
United States Court of Appeals for Veterans Claims has 
indicated that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  Without a medical diagnosis of 
current knee disability, the veteran's claim must be denied.         

Floaters of the Eyes

The veteran claims that he has a condition of floater in his 
eyes due to his constant exposure to the sun during service.  
Service medical records, including National Guard records, 
are negative for any eye disability.  The only discussion of 
the eye in the service medical records involve refractive 
error of the eye for which the veteran wears corrective 
lenses.  Refractive error of the eyes is not a condition for 
which compensation may be paid.  See 38 C.F.R. § 3.303(c). 

The veteran underwent a VA eye examination in June 2004.  The 
examiner found that the veteran had posterior vitreous 
detachment, both eyes, drusen, and a very small cup-to-disk 
asymmetry with a larger cup on the right eye.  The examiner 
found that the veteran's posterior vitreous detachment was 
the likely etiology of the subjective complaint of floaters.  
The examiner found that the posterior vitreous was stable.  
The examiner opined that there was no evidence of any solar 
retinopathy and at the time of the exam the veteran's ocular 
health was good.  

There is no evidence of a link to service and any current 
disability.  The examiner found the veteran's ocular health 
good and was unable to relate a disability to the veteran's 
service.  Consequently, the Board finds there is no evidence 
of a relationship to service for any eye disability and the 
veteran is not entitled to service connection.

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 


ORDER

Service connection for bilateral hearing loss is warranted.  
Entitlement to service connection for tinnitus is warranted.  
To this extent, the appeal is granted.  

Service connection is not warranted for right foot fungus, 
for bilateral arthritis of the knees, or for disability 
manifested by floaters of the eyes.  To this extent, the 
appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals
	



 Department of Veterans Affairs


